ON APPELLANT’S second motion for rehearing
MORRISON, Presiding Judge.
Following our original opinion in Rogers v. State, No. 27,819, (Page 260 this volume), 289 S.W. 2d 923, appellant, relying upon such decision, filed his second motion for rehearing herein.
Appellant in an able brief takes us to task for that portion of our original opinion in which we held that the appellant, being a man, might not complain because of the discrimination against women in the selection of the jury which tried him. In In Rogers v. State, supra (this day affirmed on rehearing), we discussed this question fully. The date of the trial in the instant case was even earlier than that of the Rogers trial.
Appellant relies upon Ballard v. U.S., 329 U.S. 187, 9 L. Ed. 181. It should be noted that after the rendition of the Ballard case the Supreme Court of the United States in Foy v. N.Y., 332 U.S. 261, 91 L. Ed. 2043, limited the rule in the Ballard case to the Federal courts.
It will be seen from the annotation cited in the original opinion that the great weight of authority in state court cases supports the conclusion we reached. In fact, we find that the Supreme Courts of California, Massachusetts, New Jersey, Tennessee, Missouri, North Carolina, South Carolina, Delaware, Florida, Wyoming, Louisiana, Arkansas, Kansas and Oklahoma all hold with the conclusions we have here reached. Only one State (Indiana) holds with the appellant.
We conceive it our duty, unless very strong circumstances impel us to do otherwise, to hold with the great weight of authority.
As we said in the Rogers case, our holding herein is not to be construed as condoning any arbitrary disregard of the constitutional mandate which imposes upon women as a class the inescapable duty of jury service.
Remaining convinced that we properly disposed of this cause originally, appellant’s second motion for rehearing is overruled.